COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Bumgardner and Senior Judge Overton
Argued at Richmond, Virginia


OTTIS LEE WAINWRIGHT
                                         MEMORANDUM OPINION * BY
v.   Record No. 0166-99-2                JUDGE NELSON T. OVERTON
                                              MAY 16, 2000
COMMONWEALTH OF VIRGINIA


           FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                     Margaret P. Spencer, Judge

           Gregory W. Franklin, Assistant Public
           Defender (David J. Johnson, Public Defender,
           on brief), for appellant.

           Kathleen B. Martin, Assistant Attorney
           General (Mark L. Earley, Attorney General, on
           brief), for appellee.


     Ottis Lee Wainwright, appellant, appeals his convictions for

rape, forcible sodomy, abduction with intent to defile, and

robbery.   Appellant contends that the trial court erred by

allowing the prosecution to use appellant's previously suppressed

statement for a purpose other than impeachment.   For the following

reasons, we find no error and affirm the convictions.

                               Facts

     On the morning of April 11, 1998, the victim was walking near

the intersection of "1st Street and James" when appellant grabbed

her and forced her to walk with him.   Appellant threatened to kill

     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
the victim if she screamed, and told her to act like they were

"girlfriend and boyfriend" as they walked.      Appellant took the

victim directly to a nearby abandoned house where there was a

mattress on the floor.   Appellant, while promising not to do

anything to his victim if she stayed quiet, put her on the

mattress and removed some of her clothing.      Appellant put his

tongue on the victim's vagina.    Thereafter, he put his penis into

her vagina.    The victim was crying and begging to leave so she

could see her "little girl" again.       Appellant said he would not

kill her if she stayed quiet.    Then appellant sat on top of his

victim and forced her to suck his penis.      After several other acts

of sodomy, appellant had sexual intercourse again with his victim.

When appellant was finished, he helped the victim dress.

Appellant took $335 and a pack of bus tickets from the victim's

pocketbook.   As appellant and the victim walked away from the

abandoned house, he told her "to walk out here like nothing

happened."    Appellant walked up "Saint James Street," and the

victim fled to a friend's house.

     At trial, appellant admitted having sexual intercourse with

the victim, "playing" with her vagina, and putting his penis into

her mouth, but denied that he threatened or forced her to commit

these acts.    Appellant claimed that when he saw the victim walking

on the street, she proposed to have sex with him for $15.

According to appellant, the victim told him to follow her and she

led him to a mattress located at the back of a house.      Appellant

                                 - 2 -
claimed he did not know where they were going or that a mattress

was at the house.    After the encounter, the victim asked for her

$15, but appellant only had $5.    Appellant claimed the victim

refused to accept his $5 and said she wanted her money if she ever

saw him again.   Appellant denied taking anything from the victim's

pocketbook.

     During cross-examination, appellant explained that a "smitty"

was "an old house that's not used for anything."   The prosecutor

questioned appellant about his knowledge of abandoned houses in

the vicinity of the house where the victim was raped.   He admitted

that during the weekend of the incident, he had slept in an empty

house, but denied that it was in the "Saint James" area where the

incident occurred.   The prosecutor confronted appellant with a

statement appellant had made to the police, and that was later

suppressed because of a Miranda violation, that on the night

before the incident, he had stayed in a "smitty" in "Saint James

bottom."

                                Analysis

     Appellant contends on appeal that the trial court erred in

allowing the prosecution to use his previously suppressed

statement during cross-examination about where he stayed the night

before the incident.   It is well settled that a statement obtained

in violation of Miranda v. Arizona, 384 U.S. 436 (1966), may be

used by the government to impeach the defendant's credibility if

he or she chooses to testify.    See Harris v. New York, 401 U.S.

                                 - 3 -
222, 226 (1971); Blaylock v. Commonwealth, 26 Va. App. 579,

596-97, 496 S.E.2d 97, 105-06 (1998).

     Appellant's statement to the police that he stayed in an

abandoned house in Saint James bottom the night before the

offenses contradicted his testimony on direct that he was not

familiar with the location where the crimes occurred.

Appellant's knowledge of the area where the crimes occurred and

his knowledge of whether a mattress was located in the abandoned

house was relevant to the validity and accuracy of his denials

that he accosted the victim and forced her to go to the

abandoned house.   This subject was relevant to the proof of the

charged offenses, was not a collateral matter, and was a proper

subject of cross-examination and impeachment once appellant

offered himself as a witness.    See Talbert v. Commonwealth, 17

Va. App. 239, 243, 436 S.E.2d 286, 288 (1993).   Accordingly, the

trial court did not err in admitting appellant's statement for

impeachment purposes. 1

     For the foregoing reasons, the judgment of the trial court

is affirmed.

                                                          Affirmed.




     1
       Assuming, arguendo, that the trial judge misspoke in
saying the evidence went to "motive," appellant's statement was
clearly admissible impeachment evidence. Therefore, the
judgment should be affirmed. See Driscoll v. Commonwealth, 14
Va. App. 449, 451, 417 S.E.2d 312, 313 (1992) (judgment upheld
where court reached right result for the wrong reason).

                                - 4 -